Citation Nr: 0321159	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss from October 14, 2002.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from January 17 to October 14, 2002.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss from March 20, 2001, to 
January 17, 2002.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from June 9, 1998, to March 20, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968 and had a period of active duty for training from June 5 
to 19, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to a 
compensable rating for bilateral hearing loss.  

In January 2001, the veteran gave sworn testimony at hearing 
before the undersigned at the RO.  A transcript of that 
hearing is of record.  

When this case was previously before the Board in October 
2001, it was remanded to the RO for additional development.  
Following the requested development, the RO granted a 10 
percent evaluation, effective from March 20, 2001.  The RO 
later learned that the veteran returned to active duty for 
the period from January 17 to October 13, 2002.  Effective 
October 14, 2002, the RO restored the compensable rating for 
the service-connected bilateral hearing loss.  Accordingly, 
the issues have been classified as set forth on the title 
page of this decision.  

In an Informal Hearing Presentation dated in August 2003, the 
representative raised the issue of entitlement to service 
connection for bilateral tinnitus.  This issue has not been 
adjudicated or developed for appellate consideration and is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim of entitlement to a 
compensable evaluation for bilateral hearing loss was 
received on June 9, 1998, and was continuously prosecuted 
thereafter.  

3.  The rating criteria for evaluating hearing loss that 
became effective on June 10, 1999, are neither more nor less 
favorable to the veteran in this case.  

4.  On VA audiological evaluation in January 2003, the 
veteran had Level I hearing in the right ear and Level II 
hearing in the left ear.  

5.  The RO has found that the veteran served on active duty 
from January 17 to October 13, 2002.  

6.  On VA audiological evaluation on March 20, 2001, the 
veteran had Level I hearing in the right ear and Level III 
hearing in the left ear using Table VI and Level III hearing 
in the right ear and Level V hearing in the left ear using 
Table VIa.  

7.  On VA audiological evaluation in August 1999, the veteran 
had Level I hearing in the right ear and Level III hearing in 
the left ear.  

8.  On VA audiological evaluation in July 1998, the veteran 
had Level I hearing in the right ear and Level V hearing in 
the left ear.  

9.  On VA audiological evaluation in April 1998, the veteran 
had Level I hearing in the right ear and Level IV hearing in 
the left ear

10.  An exceptional pattern of hearing impairment has not 
been shown during the prosecution of this claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss from October 14, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss from October 14, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6100 (effective prior to June 10, 
1999).  

3.  There is no legal entitlement to a compensable rating for 
bilateral hearing loss during the period from January 17 to 
October 14, 2002.  38 U.S.C.A. § 5304(c) (West 2002); 
38 C.F.R. § 3.700(a) (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss from March 20, 2001, to January 
17, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002).  

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss from March 20, 2001, to January 
17, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (effective 
prior to June 10, 1999).  

6.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss from June 9, 1998, to March 20, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002).  

7.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss from June 9, 1998, to March 20, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (effective 
prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA audiological evaluations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that in a decision dated in June 1986, 
service connection was granted for bilateral sensorineural 
defective hearing.  A rating decision the following September 
1986 assigned a noncompensable evaluation under Diagnostic 
Code 6297, effective from October 18, 1983.  Although the 
veteran perfected an appeal of the issue of entitlement to a 
compensable rating for bilateral sensorineural hearing loss, 
the Board upheld the RO's determination in a decision dated 
in November 1990.  The Board's decision was final based on 
the evidence then of record.  See 38 U.S.C.A. §§ 7103, 7104 
(West 2002).  

The veteran filed a reopened claim for a compensable 
evaluation for bilateral hearing loss on June 9, 1998, and 
has continuously prosecuted the claim ever since.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under the rating schedule, evaluations of bilateral hearing 
loss range from zero percent to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
service-connected bilateral hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On VA audiological evaluation in January 2003, the veteran's 
pure tone thresholds, in decibels, were 25, 25, 65, and 80 in 
the right ear, and 20, 50, 70, and 70 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 49 in the right ear and 53 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 100 percent in the right ear and 84 percent in the 
left ear.  These results equate to Level I hearing in the 
right ear and Level II hearing in the left ear.  Although the 
criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999, see 64 Fed. Reg. 25,202 (May 11, 1999), these 
results warrant a noncompensable rating under Diagnostic Code 
6100, whether using the old rating criteria or the new.  With 
the exception noted below, the change to the rating schedule 
did not affect the various levels of auditory acuity for 
rating purposes.  

The RO held that although the foregoing results showed some 
improvement in the veteran's hearing acuity, sustained 
improvement had not been definitively established under the 
ordinary conditions of life.  There is, however, no basis for 
an evaluation in excess of the currently assigned 10 percent, 
effective from October 14, 2002.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

In so finding, the Board takes cognizance of audiological 
evaluations conducted by the Army in January 2002.  These 
audiograms tend to confirm the pattern of hearing loss shown 
on the most recent VA audiological evaluation, but they may 
not be used for rating purposes because a controlled speech 
discrimination test using the Maryland CNC word list was not 
used, as required by the provisions of 38 C.F.R. § 4.85(a).  

The RO found that the veteran returned to active duty on 
January 17, 2002, where he remained until October 13, 2002.  
During this period of time, the service-connected bilateral 
hearing loss was assigned a noncompensable rating.  Under the 
provisions of 38 U.S.C.A. § 5304(c), VA compensation may not 
be paid to any person for any period for which he or she 
receives active service pay.  See 38 C.F.R. § 3.700(a) (2002) 
(implementing regulation).  There is therefore no legal 
entitlement to a compensable rating for the service-connected 
bilateral hearing loss during the period that the veteran 
served on active duty in 2002.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995) (Table).  

On VA audiological evaluation in March 2001, the veteran's 
pure tone thresholds, in decibels, were 20, 30, 75, and 85 in 
the right ear, and 40, 70, 75, and 75 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 53 in the right ear and 65 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 92 percent in the right ear and 84 percent in the 
left ear.  These results equate to Level I hearing in the 
right ear and Level III hearing in the left ear and warrant a 
noncompensable rating under Diagnostic Code 6100, whether 
considered under the old rating criteria or the new.  

The RO in January 2003 used Table VIa in interpreting the 
audiometric data.  Under the provisions of 38 C.F.R. § 
4.85(c), Table VIa is used when the examiner certifies that 
the use of the speech discrimination test is not appropriate 
"because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86."  Using Table VIa, the veteran's 
average pure tone decibel loss equates to Level III hearing 
in the right ear and Level V hearing in the left ear, which 
in turn yields a 10 percent rating under Diagnostic Code 
6100.  The RO assigned a 10 percent rating effective from the 
date of the audiological evaluation on March 20, 2001.  There 
is no basis for an evaluation in excess of 10 percent for 
bilateral hearing loss during the period from March 20, 2001, 
the date of the audiology evaluation, to January 17, 2002, 
when the veteran returned to active duty.  

Nor does the evidence of record prior to March 20, 2001, show 
that a compensable evaluation is warranted for the service-
connected bilateral hearing loss.  A private audiological 
evaluation conducted in February 2001 showed a similar 
pattern of hearing loss to that found on the VA audiological 
evaluation the following month, but it is not shown that the 
speech recognition scores elicited on the private evaluation 
were based on the Maryland CNC word list as required by 
38 C.F.R. § 4.85(a).  Thus, the private evaluation results 
may not be used for rating purposes.  

On VA audiological evaluation in August 1999, the veteran's 
pure tone thresholds, in decibels, were 15, 20, 70, and 85 in 
the right ear, and 30, 60, 70, and 75 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 48 in the right ear and 59 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 92 percent in the right ear and 84 percent in the 
left ear.  These results equate to Level I hearing in the 
right ear and Level III hearing in the left ear and warrant a 
noncompensable rating under Diagnostic Code 6100, whether 
considered under the old rating criteria or the new.  
Although not certified for use by the examiner, the Board 
notes that a noncompensable evaluation also results if Table 
VIa is used.  

On VA audiological evaluation in July 1998, the veteran's 
pure tone thresholds, in decibels, were 15, 15, 65, and 75 in 
the right ear, and 25, 50, 70, and 75 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 42 in the right ear and 55 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 96 percent in the right ear and 74 percent in the 
left ear.  These results equate to Level I hearing in the 
right ear and Level V hearing in the left ear and warrant a 
noncompensable rating under Diagnostic Code 6100, whether 
considered under the old rating criteria or the new.  
Although not certified for use by the chief audiologist, see 
38 C.F.R. § 4.85(c) (effective prior to June 10, 1999), a 
noncompensable evaluation also results if Table VIa is used.  

On VA audiological evaluation in April 1998, the veteran's 
pure tone thresholds, in decibels, were 15, 15, 65, and 75 in 
the right ear, and 25, 45, 70, and 70 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 43 in the right ear and 53 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 96 percent in the right ear and 80 percent in the 
left ear.  These results equate to Level I hearing in the 
right ear and Level IV hearing in the left ear and warrant a 
noncompensable rating under Diagnostic Code 6100, whether 
considered under the old rating criteria or the new.  A 
noncompensable evaluation is also for application using Table 
VIa.  

It follows that a compensable evaluation is not warranted for 
the period from June 9, 1998, when the reopened claim was 
received, to March 20, 2001, the effective date of the 
compensable evaluation.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

The Board has also considered the amendment to the rating 
schedule that became effective on June 10, 1999, that revised 
the provisions of 38 C.F.R. § 4.86 to evaluate certain 
exceptional patterns of hearing impairment as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

As this change to the criteria for rating hearing loss was 
made during the pendency of this appeal, the veteran is 
entitled to have the more favorable version of the criteria 
applied to the facts of his case.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

It is apparent from the results of successive audiological 
evaluations, however, that an exceptional pattern of hearing 
impairment contemplated by the provisions of 38 C.F.R. § 4.86 
is not shown in this case and that an increased rating for 
hearing loss based § 4.86 is not warranted.  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss from October 14, 2002, is denied.  

An increased (compensable) evaluation for bilateral hearing 
loss from January 17 to October 14, 2002, is denied.  

An evaluation in excess of 10 percent for bilateral hearing 
loss from March 20, 2001, to January 17, 2002, is denied.  

An increased (compensable) evaluation for bilateral hearing 
loss from June 9, 1998, to March 20, 2001, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

